Title: Thomas Jefferson to William Jones, 27 December 1817
From: Jefferson, Thomas
To: Jones, William


                    
                        Dear Sir
                        Monticello
Dec. 27. 17.
                    
                    On my return to this place after an absence of 6. weeks, I find here your favor of Nov. 8. I thank you for your attention to the Lynchburg application. my recommendation of it was meant to place it’s claims fairly before you, not doubting it would be decided on the general rules established by the board. the explanation you have been so kind as to give me is perfectly satisfactory, and leaves them still not without hope. it is certainly a place of the most astonishing growth and success I have ever known. I pray you to be assured of my constant & affectionate friendship and respect
                    
                        Th: Jefferson
                    
                